Citation Nr: 1438533	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  09-07 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for Meniere's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to March 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This claim was previously remanded by the Board for further development in February 2011, May 2013, and February 2014.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

The Veteran's current Meniere's syndrome is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for Meniere's syndrome is not established.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in November 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial RO adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in February 2008, March 2011, June 2012, October 2013, and April 2014, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran.  The June 2012 and April 2014 VA examinations also involved reviews of the claims file and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its February 2011, May 2013, and February 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  These remands directed the AOJ to send the Veteran additional VCAA notice, to include providing him with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  These letters were sent to the Veteran in March 2011 and June 2013.  All pertinent treatment records identified by the Veteran have been obtained and associated with his claims file, to include his recent VA treatment records.  The remands also included affording the Veteran additional VA examinations and medical opinions, which were provided to him in March 2011, June 2012, October 2013, and April 2014.  Finally, the remands directed the AOJ to readjudicate the claim, which was accomplished in the August 2012, November 2013, and July 2014 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for Meniere's syndrome.

To establish direct service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examinations in June 2012 and April 2014, the Veteran was diagnosed with Meniere's syndrome.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  

In this regard, on the August 2014 Informal Hearing Presentation (IHP), the Veteran's representative stated that the Veteran believes his Meniere's syndrome was caused by pressure tests conducted during his basic submarine training in early 1968.  He had pain and discomfort during those tests and had problems with his hearing since that time.  During the course of his training, he was required to pass two pressure tests to learn to equalize the pressure in his ears.  The first was being pressurized to either 100 feet or 100 pounds per square inch (PSI).  The second was to escape hatch training where you had to ascend from a 100 foot column of water. During the first pressurization test he experienced a great deal of pain and pressure in his ears.  For these reasons, the Veteran believes that his Meniere's syndrome is a residual of his active duty hearing problems and that service connection is warranted.

Here, the Veteran's STRs are silent for documentation of the disorder or its associated symptoms of vertigo and dizziness.  The in-service records reveal no complaints or treatment related to the Veteran's Meniere's syndrome.  At his military separation examination, his ears were found to be normal.  His active military service ended in March 1970.

The first post-service relevant complaint was in March 2002, in which the Veteran was seen by his private physician for complaints of ear fullness, hearing loss, dizziness, and tinnitus.  The Veteran was diagnosed with Meniere's syndrome by Dr. J. C., a licensed otolaryngologist, in March 2002.  Although, the doctor noted the Veteran's history of naval service, no etiological discussion was provided for the diagnosis.  The Veteran was also seen by a Dr. E. K., a licensed otolaryngologist, who diagnosed probable Meniere's syndrome in August and September 2002.  Again, the Veteran's active duty ended in 1970.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  

Initially, the Board notes that a VA examination was administered in February 2008.  However, the examiner made no remarks concerning the Veteran's diagnosed Meniere's syndrome.  The Veteran was provided with another VA audiological examination in March 2011.  At that examination, the audiologist deferred the issue of the Veteran's Meniere's syndrome.

Accordingly, the Veteran was administered a VA ear examination in June 2012.  The VA examiner noted the 2002 diagnosis of probable Meniere's syndrome from Dr. E. K.  The examiner reviewed the Veteran's claims file and opined that the Veteran's did not have current symptoms suggestive of Meniere's syndrome, as the Veteran last had an episode of vertigo in 2005 and there were no reports of fluctuating hearing loss.  Further, the examiner determined that it was not likely that the Veteran's history of vertigo, with onset over thirty years after service, was related to the Veteran's submarine service or training.  The examiner reasoned that there was no conclusive evidence of submarine training exercises leading to Meniere's syndrome.  The examiner indicated that if there had been damage of the semicircular canal or endolymph system, then the onset of the Veteran's symptoms would have been immediate in 1968.

The Veteran was afforded another VA examination in October 2013.  The examiner diagnosed "possible Meniere's disease/vertigo, infrequent history."  The examiner stated that as to the diagnosis of Meniere's, the Veteran's historical description was compatible but there were no objective vestibular findings.  The Board found this opinion to be inadequate, as the evidence of record documented diagnoses of Meniere's syndrome.  The Board remanded the Veteran's claim for a new VA examination and medical opinion to be provided.

Upon remand, the Veteran was afforded another VA examination in April 2014.  At the examination, the Veteran told the VA examiner that he had experienced intermitted dizzy spells for years, but began having incapacitating vertigo with nausea and vomiting in 2002 and was then diagnosed with Meniere's syndrome.  Following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that there was no evidence to support the fact that the Veteran's Meniere's syndrome was related to his active military service.  The examiner reasoned that the etiology was unknown, but found that it was unlikely that the Meniere's syndrome, occurring thirty years after the Veteran's military service, was related to his active military service.  The examiner pointed out that the Veteran did not have evidence of Meniere's syndrome, vertigo, or a documented ear problem during his active military service.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for Meniere's syndrome is not warranted.

Furthermore, the Board notes the Veteran's contentions of symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of Meniere's syndrome is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a), 3.309(a) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

In reaching this decision, the Board has considered the Veteran's lay statements and Internet articles submitted in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his ears during his active military service, which resulted in his current Meniere's syndrome, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of the Meniere's syndrome to be credible, since his STRs make no reference to an ear injury, ear complaints, vertigo treatment, or a diagnosis of Meniere's syndrome.  Additionally, the Veteran first reported symptoms of Meniere's syndrome and was diagnosed with Meniere's syndrome in 2002, more than thirty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show an ear injury or vertigo during his active military service, and which fails to show any pertinent symptoms until over three decades after his separation from the active duty in 1970.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for Meniere's syndrome.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for Meniere's syndrome is not warranted.


ORDER

Entitlement to service connection for Meniere's syndrome is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


